Juez Asociado Sr. Negrón Fernández,
Opinión del en la cual concurre el Juez Asociado Sr. Sifre.
Estoy conforme con la opinión que, en reconsideración, ahora emitimos, ratificando los principios generales expues-*700tos en nuestra anterior opinión Per Curiam. Sin embargo, por no considerar que rigen estrictamente la situación que aquí nos ocupa, estimo conveniente precisar las normas apli-cables a ésta, haciendo la distinción apropiada entre las dos situaciones que con mayor frecuencia pueden presentarse.
Cuando se trata de una renuncia de representación profe-sional en la que no media la voluntad del cliente, el abogado debe solicitar del tribunal, en escrito expositivo de las razo-nes en que se funde — notificado a su cliente y a la contra-parte — autorización para retirarse del caso. El tribunal— según estime justificadas o no tales razones — concederá o no la autorización, y de concederla, decretará que de ahí en ade-lante se elimine su nombre como abogado en el caso.
Cuando se trata de la propia determinación de un cliente que ha retirado él mismo su representación al abogado, o cuando ha convenido con éste la terminación de la represen-tación profesional, entonces el abogado, si bien viene obligado —en escrito notificado también al cliente y la contraparte — a comunicar ese cese de representación al tribunal, no está su-jeto a la alternativa de una orden negando su eliminación como abogado en el caso ni a que se le exija el cumplimiento ulterior de deberes para con su ex-cliente, a menos que hu-biere condiciones expresas o implícitas formando parte del convenio sobre cese de representación, pues no se trata de una solicitud de permiso para renunciar — por razones que el abo-gado considere justificadas y puedan no serlo — la representa-ción que le ha conferido y no le ha retirado, ni consentido a retirar, su cliente.
En la primera de las dos situaciones que he considerado al dejar expuesto mi anterior criterio, una sana discreción judicial debe regir la determinación que haya de hacer el tribunal al considerar las causas que como fundamento de su solicitud haga el abogado, y podría ocurrir que, aun por sobre la oposición del cliente, le concediera permiso para retirarse del caso.
*701En la segunda de dichas situaciones, que es la que aquí prevalece, el tribunal, a menos que el escrito del abogado sea impugnado por el cliente en cuanto al extremo de haberle reti-rado del caso, o a menos que el cliente reclame la prestación de servicios específicos a que el abogado se hubiere obligado al acordar con el cliente el cese de su representación, entrará una orden de oficio eliminándole como abogado del caso.
En cuanto a la relación profesional del abogado Reyes Delgado con su cliente, no concurre ninguna de las dos excepcio-nes contenidas en la segunda de las situaciones expuestas, y si bien él debió haber informado oportunamente al tribunal su cese de representación, su omisión para con el tribunal, una vez conocidos los hechos, no constituye una omisión de sus de-beres para con, ni un abandono de la causa de, su cliente.